March 25, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      PHILIP WADE ELLISON, Appellant

NO. 14-12-00920-CR                          V.
NO. 14-12-00922-CR
                       THE STATE OF TEXAS, Appellee
                     ________________________________



       These causes were heard on the transcript of the record of the court below.
The record reveals error in one of the judgments against PHILIP WADE
ELLISON. The Court orders the conviction and sentence in Trial Court Cause
Number 67695 VACATED in accordance with its opinion. The adjudication of
guilt and sentence in Trial Court Cause Number 67168 is AFFIRMED.

      We order THE STATE OF TEXAS to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.